I.STIPULATION
Appellant, Lee F. Johnson, and Appellee, Navajo Election Commission, being represented by counsel, it is hereby Stipulated as follows:
1. The Navajo Election Commission shall make available to counsel for Appellant a true copy of the Kaibeto Chapter Poll Book from the November 2, 1982 General Election within two (2) weeks after entry of an Order approving this Stipulation. The Navajo Election Commission shall also make available or cause to be available such other relevant documents as are agreed by counsel for Lee F. Johnson and counsel for the Navajo Election Commission.
2. The Navajo Election Commission shall hold a hearing de novo on Lee F. Johnson's amended Statement of Grievance at a date time, and place mutually acceptable to counsel for Lee F. Johnson and counsel for the Navajo Election Commission. The scheduling shall be such as will give Lee F. Johnson sufficient time to review the Kaibeto Chapter Poll Book and other discovery materials and prepare for such a hearing.
3. Pursuant to the provisions of Section 2 of the Navajo Election Law (Navajo Election Commission 1982 Edition) and 11 N.T.C. §2 (Navajo Tribal Council Resolution CD-70-78), Lee F. Johnson shall continue as Navajo Tribal Council Delegate from the Kaibeto Election Community until this election dispute is resolved.
4. Any further action in the Navajo Court of Appeals, including record separation, briefing or oral argument shall be stayed until the Navajo Election Commission hearing de novo provided for in this Stipulation has taken place.
*6DATED: January I3, I983.
CERTIFICATION
I hereby certify' that a copy of the foregoing has been mailed this 14th day of January 1983, via Certified Mail, Return Receipt Requested to:
Mr. Adolph June, Jr. P.O. Box 7105 Kaibeto, AZ 86503
/s/ Lawrence A. Ruzow
II. ORDER
The Court having reviewed the pleadings previously filed herein and the Stipulation of counsel and good cause appearing therefor:
IT IS ORDERED THAT:
1. The Stipulation is in all respects approved.
2. The briefing, argument and record preparation directed in this Court's Order of January 6, 1983 is stayed until further Order of the Court.
3. Lee F. Johnson shall continue as Kaibeto Council Delegate until the election dispute is resolved.
4. The Order of January 6, 1983 in all other respects is reaffirmed.
5. The Clerk of Court shall provide a copy of this Order to counsel of record and mail a copy to Adolph June, Jr.